Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer will be filed on 07/29/2017 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11157230.  The terminal disclaimer will be recorded.


Reasons for Allowance

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Kim et al. (“Kim”, US 2016/0259420 A1), Jeong et al. (“Jeong”, US 2014/0253478 A1); Kwon (US 2017/0371418 A1); Schenell et al.,  “Collective Loops — Multimodal Interactions Through Co-located Mobile Devices and Synchronized Audiovisual Rendering Based on Web Standards,” March, 20, 2017,  https://dl.acm.org/doi/pdf/10.1145/3024969.3024972.
Kim teaches a method of shaken operations of a mobile device to execute a specific function on the mobile device; Jeong teaches a method of shaken operations of a mobile device to change the volume and/or pitch of a specific sound source corresponding to the speed of shaken operation; Kwon teaches a method of recognizing multiple user actions from a collected sound source when multiple actions are performed in a specific space; Schenell teaches a method of collectively loop of sound by schedules and assignments.  However, none of the cited prior art references of record fully anticipate or render obvious the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145